Citation Nr: 1425811	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-28 390	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Entitlement to service connection for a shoulder disability. 

2. Entitlement to service connection for a low back disability. 

3. Entitlement to service connection for a hip disability. 

4. Entitlement to specially adaptive housing. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION


The Veteran served on active duty from August 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the VARO in St. Petersburg, Florida, which denied entitlement to the benefits sought. 

This matter was previously before the Board in January 2013, at which time it was remanded for further development. 


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal as to the issues of entitlement to service connection a shoulder disability, a low back disability, and a hip disability, and entitlement to specially adaptive housing, is requested.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to service connection for a shoulder disability by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of the appeal for entitlement to service connection for a low back disability by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The criteria for withdrawal of the appeal for entitlement to service connection for a hip disability by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4. The criteria for withdrawal of the appeal for entitlement specially adaptive housing by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b) (2013).

As noted above, in an April 2014 statement, the Veteran stated that he wished to withdraw his current appeal as to the four issues enumerated above.  See statement submitted by the Veteran, dated April 22, 2014.  The Board finds that the April 2014 written statement from the Veteran qualifies as a valid withdrawal of the issues pertaining to service connection for a shoulder disability, a low back disability, and a hip disability, and entitlement to specially adaptive housing, under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to these issues. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.



ORDER

The appeal as to the issue of service connection for a shoulder disability is dismissed. 

The appeal as to the issue of service connection for a low back disability is dismissed. 

The appeal as to the issue of service connection for a hip disability is dismissed. 

The appeal as to the issue of entitlement to specially adaptive housing is dismissed. 



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


